DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the claim amendments filed 5/28/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.
Regarding claim 4, it is argued that the rejection fails to explain how it is optimizable to plate half of the third and fourth surfaces.
Please note that Abbott (see marked up copy of figure 1 below) teaches plating layer 123 only covers a portion of the third and fourth surfaces by teaching it ends at the encapsulant 130, it only covers the outer portion of the lead 120 and not the inner portion of the lead 120.  What is optimizable is to how much of the length of the lead 120 on the third and fourth surfaces is covered by the plating layer 123.  
All other arguments are addressed in the new rejection below.


    PNG
    media_image1.png
    309
    753
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 8-18 are allowed, as previously noted.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott, US 9,059,185, in view of Burns, US 4,413,404, and Hung et al., US 6,696,749.
Regarding claim 1, Abbott (figure 1) teaches a semiconductor package, comprising:
a die pad 110;
leads 111 extending from the die pad 110 each having a free end 113 with outer surfaces extending at angles (column 1, lines 25-27 teaches the shape is determined 
an electrically conductive plating material 123 covering at least portions of the outer surfaces;
a die 101 attached to the die pad 110 and electrically connected (using 104) to the leads 111; and
an insulating layer 130 extending over the leads 111 and the die 101 such that the free ends 113 of the leads 111 are exposed.
Abbott fails to teach the leads are attached to the die pad.
Burns teaches the leads 11 are attached to the die pad (the part of the lead frame wherein each of the bumps 12 connect to the lead frame).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead frame of Burns in the invention of Abbott because both are known equivalent leadframe configurations.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Hung (figures 6A-C) teaches the outer surfaces of the lead 602 extending at angles from one another.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead having outer surfaces extending at angles from one another of Hung in the invention of Abbott because Hung teaches it reduces delamination of the encapsulant and therefore improves reliability (column 1, lines 63-67).
With respect to claim 2, Abbott teaches the electrically conductive plating material 123 comprises tin (column 4, lines 55-57).
As to claim 3, though Abbott fails to teach each lead 24 is rectangular and the outer surfaces comprise opposing first and second surfaces and opposing third and fourth surfaces, and Abbott (figure 1) does teaches the electrically conductive plating material 123 covering the first and second surfaces and at least partially covering the third and fourth surfaces, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a rectangular lead in the invention of Abbott because rectangular leads are commonly and conventionally known and used. Changes in size, shape or proportion are within the ordinary level of skill in the art (MPEP 2144.04 IV).

Concerning claim 5, Abbott teaches the plating material 123 wraps around the outer surfaces.
Pertaining to claim 6, though Abbott teaches the leads 11 are bent, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the leads extend in the same plane as one another in the invention of Abbott because the leads extend in the same plane as one another is a conventionally known and used equivalent technique. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ2d 2041 (BPAI 1989); In re Mostovych 144 USPQ38 (CCPA 1964); In re Leshin 125 USPQ416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In claim 7, though Abbott fails to teach the free ends have a length of about 0.1 mm to about 0.3 mm, it would have been obvious to one ordinary skill in the art at .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott, US 9,059,185, in view of Burns, US 4,413,404, Hung et al, US 6,696,749, and Bayan et al., US 7,087,986.
Regarding claim 19, Abbott teaches a semiconductor package, comprising:
a die pad 110;
multiple leads 120 each having one end extending from a piece of the die pad
110;
an electrically conductive plating material 123 covering at least portions of the outer surfaces;
a die 101 attached to the die pad 110 and electrically connected (using 104) to the leads 120 and a free end 113; and
an insulating layer 130 extending over the leads 120 and the die 101 such that the free ends 113 of the leads 120 are exposed.
Abbott fails to teach the leads are attached to the die pad.
Burns teaches the leads 11 are attached to the die pad (the part of the lead frame wherein each of the bumps 12 connect to the lead frame).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead frame of Burns in the invention of Abbott because both are 
Abbott fails to teach a multiple piece die pad.
Bayan teaches a multiple piece die pad all parts of leadframe 101 under the die
202).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the multiple piece die pad of Bayan in the invention of Abbott because Bayan teaches a commonly used known equivalent die pad configuration. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Abbott also fails to teach a free end with outer surfaces extending at angles from one another.
Hung (figures 6A-C) teaches the free end has outer surfaces of the lead 602 extending at angles from one another.
.
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott, US 9,059,185, in view of Burns, US 4,413,404, and Hung et al, US 6,696,749.
With respect to claim 20, Abbott teaches a semiconductor package, comprising:
multiple leads 120 electrically connected (using 104) to a die 101, each of the leads 113;
an electrically conductive plating material 123 covering at least portions of the outer surfaces (123 covers the portion within 113 of the lead); and
an insulating layer 130 extending over the leads 120 and the die 101 such that the free ends 113 of the leads 120 are exposed.
Abbott fails to teach the leads are attached to the die pad.
Burns teaches the leads 11 are attached to the die pad (the part of the lead frame wherein each of the bumps 12 connect to the lead frame).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead frame of Burns in the invention of Abbott because both are known equivalent leadframe configurations.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest 
Abbott fails to teach the free end has outer surfaces extending at angles from one another.
Hung (figures 6A-C) teaches the free end has outer surfaces of the lead 602 extending at angles from one another.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead having outer surfaces extending at angles from one another of Hung in the invention of Abbott because Hung teaches it reduces delamination of the encapsulant and therefore improves reliability (column 1, lines 63-67).
As to claim 21, Burns (figure 1) teaches the die pad (the area contained by the total of locations where the bump 12 attaches to the lead frame) comprises multiple pieces, each piece connected to one of the leads 11.
In re claim 22, Burns (figure 1) teaches the multiple pieces are physically separate from each other.  The location where each bump 12 attaches to the lead frame are physically spaced from each other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        6/4/21